Citation Nr: 1546779	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  08-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected right tennis elbow with epicondylitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for service-connected right ankle fracture residuals, evaluated as 10 percent disabling prior to October 22, 2008, and 20 percent disabling beginning October 22, 2008.

3.  Entitlement to an increased initial rating for service-connected right ankle residual scars, evaluated as 10 percent disabling from October 22, 2008, to November 13, 2011, and noncompensable beginning November 14, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.

This case comes to the Board of Veterans' Appeals (the Board) on appeal from March 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

The Veteran testified at a Board hearing in September 2010.  A transcript is of record.  

In February 2012, June 2013, March 2014, and December 2014, the Board remanded the claims for additional evidentiary development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right tennis elbow with epicondylitis has resulted in limited motion of the right elbow and forearm with flexion to no less than 105 degrees and full extension (0 degrees), pronation to no less than 70 degrees, and full pronation (85 degrees).

2.  Prior to October 22, 2008, the Veteran's service-connected right ankle fracture residuals did not result in marked limitation of motion of the ankle joint.  

3.  Beginning October 22, 2008, the Veteran's service-connected right ankle fracture residuals do not result in ankylosis of the ankle joint.

4.  Between October 22, 2008, and November 13, 2011, the Veteran's right medial ankle scar is at the maximum rating for a tender and painful scar.

5.  Beginning November 14, 2011, the Veteran's right medial ankle surgery scar continues to be tender and painful on examination.  

6.  Beginning October 22, 2008, the Veteran is entitled to a separate 10 percent rating for the painful scar located on the right lateral ankle based upon the criteria in effect prior to October 23, 2008.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the Veteran's right tennis elbow with epicondylitis has not met the criteria for an initial rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.16, 4.19, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207. 5208, 5213 (2014).  

2.  For the rating period prior to October 22, 2008, the Veteran's right ankle fracture residuals have not met the criteria for an initial disability rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

3.  For the rating period beginning October 22, 2008, the Veteran's right ankle fracture residuals have not met the criteria for an initial disability rating in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

4.  For the rating period between October 22, 2008, and November 13, 2011, the Veteran's right medial ankle surgery scar has not met the criteria for an initial evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 7804 (2006).

5.  For the rating period beginning November 14, 2011, the Veteran's right lateral ankle surgery scar continues to meet the criteria for an initial 10 percent rating, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 7804 (2006).

7.  For the rating period beginning October 22, 2008, the Veteran's right lateral ankle surgery scar meets the criteria for a separate, initial 10 percent rating, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied the VCAA duty to notify by way of letters sent to the Veteran in October 2006 advising him of the evidence necessary to substantiate a claim and of his and VA's respective duties for obtaining evidence.  VA sent this letter prior to the initial adjudication.  Since service connection for the right elbow and right ankle was granted in the March 2007 rating decision on appeal, the notice served its purpose.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA provided notice on the "downstream" issues of entitlement to increased ratings for the right elbow and right ankle in a March 2008 statement of the case and readjudicated the appeal in multiple supplemental statements of the case.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was inadequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

VA's duty to assist has also been met.  VA has obtained the Veteran's service treatment records and VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during a September 2010 Board hearing.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  At the hearing, the undersigned set forth the issues to be discussed involving increased ratings for the right elbow and right ankle, focused on the requirements for obtaining higher ratings, and sought to identify any further development that was required to help substantiate the claims.  The Board remanded the claims in February 2012 to seek further development based, in part, on testimony provided at the hearing.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran had undergone two VA examinations at the time of the September 2010 Board hearing.  The Veteran alleged a worsening of his symptoms at the hearing, and thus the Board remanded these claims, in part, to provide the Veteran with new VA examinations to determine the current level of severity of the service-connected disabilities, which included an examination of the residual scars from the right ankle surgery the Veteran had undergone during service.  The Board also requested medical opinions regarding whether the Veteran had neurological disabilities associated with the right elbow and right foot.  Lastly, the Board requested that updated VA treatment records be obtained.  

The Board remanded the claims again in June 2013, March 2014, and December 2014 because it found that there had not been substantial compliance with the February 2012 remand directives, particularly in addressing functional impairment of the service-connected disabilities, the residual scars on the right ankle, and whether the Veteran had neurological disabilities associated with the service-connected disabilities.  Each time the Board remanded the claims, it requested the most recent VA treatment records since the Veteran was receiving regular treatment from VA for these disabilities.  In reviewing the multiple VA examinations performed during the appeal and all the VA treatment records associated with the claims file, the Board now finds that there has been substantial compliance with the February 2012 remand directives.  Additionally, the AOJ adjudicated the issue of whether the Veteran was entitled to separate ratings for neurological manifestations in the March 2015 supplemental statement of the case.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with respect to the claims on appeal.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II.  Claims for Increase

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

A. Right tennis elbow with epicondylitis 

The service-connected right tennis elbow with epicondylitis has been evaluated as 10 percent disabling throughout the appeal period under DC 5299-5213, which evaluates the disability by analogy to impairment of supination and pronation.  

There are different ratings for disabilities of the elbow and forearm based on whether the major (dominant) or minor side is affected.  The Veteran's right arm is his dominant (major) side.  The evaluations reported below are for the major arm only.

Normal ranges of motion of the elbow and forearm are elbow flexion from 0 degrees to 145 degrees, forearm pronation from 0 to 80 degrees, and forearm supination from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Elbow extension is measured using the same degrees as flexion, but in the opposite direction (145 degrees to 0 degrees).

Under DC 5206, a 20 percent rating will be assigned for flexion of the major forearm limited to 90 degrees.  Under DC 5207, a 20 percent will be assigned where extension is limited to 75 degrees.  38 C.F.R. § 4.71a (2014).  

Under DC 5208, a 20 percent rating will be assigned for the major forearm where there is a combination of flexion limited to 100 degrees and extension limited to 45 degrees.  38 C.F.R. § 4.71a (2014).

Under DC 5213, ratings are available for impairment of supination and pronation of the forearm.  Limitation of pronation warrants a 20 percent rating where motion is lost beyond the last quarter of arc, so the hand does not approach full pronation.  Loss of supination or pronation due to bone fusion warrants a 20 percent rating where the hand is fixed near the middle of the arc or moderate pronation.  38 C.F.R. § 4.71a (2014).

Initially, the Board notes that there is competent evidence that the Veteran does not have ankylosis or a flail joint involving the right elbow.  Multiple medical professionals have specifically stated that the Veteran has neither of these symptoms, and the Veteran has not alleged having these symptoms.  Thus, DCs 5205 and 5209 are not for application.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an initial evaluation in excess of 10 percent for right tennis elbow with epicondylitis.  In order to warrant a 20 percent rating for limitation of motion of the forearm, flexion needs to be limited to 90 degrees and extension needs to be limited to 75.  The Veteran's range of motion throughout the appeal period has been, at worst, 0 degrees to 105 degrees; however, that was on one examination.  The Veteran was able to perform flexion to 115 degrees at that examination, but the examiner noted that pain began at 105 degrees.  The Veteran's extension has been full throughout the appeal.  Such ranges of motion would not establish entitlement to a 20 percent rating under DCs 5206, 5207, or 5208.  Thus, a higher rating based upon limitation of motion of the forearm is not warranted.  See 38 C.F.R. §§ 4.59, 4.71a; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Regarding supination and pronation, the Veteran does not have impairment with respect to these two motions.  He has some limited motion, but it is minimal.  For example, when these motions have been reported by medical professionals, they have been almost full or full.  For example, in December 2006, pronation was to 70 degrees (80 degrees is full pronation) and supination was to 90 degrees (85 degrees is full supination).  In October 2008, pronation was to 85 degrees and supination was to 85 degrees.  Beginning in the 2012 VA examination report up through the March 2015 VA examination report, the examiners consistently stated that there was no impairment of supination or pronation.  There is no indication of left forearm supination limited to 30 degrees, or pronation lost beyond the last quarter or middle of the arc, to include during flare-ups or after repetitive use, to warrant a 20 percent under DC 5213.  Thus, a higher rating is not warranted under this DC.  

Considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Veteran consistently reports having daily pain in his right elbow and weakness (although back in 2006, he denied any problems with his elbow, and the examiner determined it was in remission).  He has undergone physical therapy and cortisone shots to help alleviate the pain.  The Veteran is a federal police officer for VA and has reported having changed positions at work because he could no longer hold a gun due to the weakness he experiences in his right upper extremity.  However, examiners have consistently reported that he has full strength with flexion and extension of the right forearm, which includes the most recent March 2015 VA examination report.  As stated above, the Veteran's painless range of motion does not rise to the level of warranting a 20 percent rating under the various DCs even after he has performed repetitive motion.  For all the reasons stated above, an initial evaluation in excess of 10 percent for right tennis elbow with epicondylitis is denied.

B. Right ankle fracture residuals 

The Veteran sustained a fracture to his right ankle in service and underwent surgery.  His right ankle fracture residuals are currently rated under DC 5271 pertaining to limitation of motion of the ankle.  The AOJ has staged the Veteran's rating, where the disability is 10 percent from July 1, 2006, to October 21, 2008, and is 20 percent beginning October 22, 2008.  The Board notes that the Veteran underwent surgery on the right ankle in November 2011, and he was granted a temporary 100 percent rating under 38 C.F.R. § 4.30 (2014), for convalescence, which temporary rating is from November 14, 2011, to January 31, 2012.  The temporary total rating is not considered as being part of the appeal because the 100 percent rating is the maximum rating.

Normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Under that DC 5271, a maximum 20 percent rating is warranted for marked limitation of ankle motion.  Ankylosis of the ankle warrants ratings of 20, 30, and 40 percent depending on the ankylosed position of the foot.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against initial evaluations in excess of 10 percent prior to October 22, 2008, and in excess of 20 percent as of October 22, 2008 for right ankle fracture residuals.  The reasons follow.

Prior to October 22, 2008, the Veteran's right ankle did not demonstrate severe limitation of motion.  For example, at the December 2006 VA examination, while dorsiflexion was 0 degrees, plantar flexion was full at 45 degrees.  The examiner stated that inversion and eversion were moderately restricted.  The examiner reported he did not see any change in the Veteran's range of motion with repeated movement, but that with a flare-up, his ankle would be stiffer.  Such symptoms are not indicative of marked limitation of motion of the ankle joint.  

Beginning on October 22, 2008, the Veteran's right ankle warrants no more than a 20 percent rating.  The Veteran is in receipt of the maximum rating for limitation of motion of the right ankle.  A higher rating would contemplate ankylosis, which the Veteran does not have.  All examiners have specifically noted that the Veteran does not have ankylosis, and the Veteran himself has not alleged such.  While the Veteran has limited motion of the ankle joint, it is not so marked that it more closely resembles ankylosis than it does marked limitation of motion.  For example, in October 2008, the Veteran had 5 degrees of dorsiflexion and 15 degrees of plantar flexion with no change after three repetitions.  In August 2012, the Veteran had 0 degrees of dorsiflexion and 45 degrees of plantar flexion with no change after three repetitions.  In September 2013, the Veteran had 15 degrees of dorsiflexion and 35 degrees of plantar flexion, with dorsiflexion decreasing to 10 degrees but plantar flexion remaining the same after three repetitions.  In April 2014, the Veteran had 0 degrees of dorsiflexion and 45 degrees of plantar flexion with no change after three repetitions.  Lastly, in March 2015, the Veteran had 0 degrees of dorsiflexion and 40 degrees of plantar flexion with no change after three repetitions.  

The Board has considered whether the Veteran's service-connected disability should be rated under a different DC or if a separate rating under a different DC is warranted.  As stated above, the Veteran does not have ankylosis of the ankle joint, and thus ratings under DCs 5270 and 5272 are not warranted.  Additionally, the Veteran has not undergone an astragalectomy nor does he have malunion of the os calcis or astragalus bones to warrant consideration under DCs 5273 and 5274.  Finally, there is no competent evidence that the Veteran has malunion or nonunion of the tibia and fibula to warrant consideration under DC 5262, even by analogy.  

C. Right medial and lateral ankle surgical scars

The AOJ has rated the Veteran's service-connected residual scars (two scars) as 10 percent disabling from October 22, 2008, to November 13, 2011, and then noncompensable beginning November 14, 2011.  It has assigned one evaluation for the two residual scars on the medial and lateral sides of the ankle.  

The criteria for evaluating scars were amended on October 23, 2008.  The amended criteria provide for one 10 percent rating for two painful scars.  38 C.F.R. § 4.118, DC 7804 (2014).  Prior to 2008, two painful scars would each be entitled to a 10 percent rating.  See 38 C.F.R. § 4.118, DC 7804 (2006).  The former criteria are more beneficial to the Veteran, and the Board will apply these criteria in evaluating the right medial and lateral ankle surgical scars.  

Under the criteria in effect in 2006, a 10 percent rating was warranted for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1) (2006).  A 10 percent evaluation was warranted for superficial scars which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006). Finally, a scar may be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (2006).

Initially, the Board notes that under the criteria in effect in 2006, DCs 7801 and 7802 provide for ratings for scars not of the head, face, or neck.  DC 7801 would not apply to the Veteran's scars because it contemplates a scar that his deep and nonlinear.  The scars on the medial and lateral part of the Veteran's right ankle are not deep and nonlinear, as described by VA examiners.  As to DC 7802, which contemplates scars other than on the head, face, or neck, that are superficial and do not cause limited motion are rated 10 percent in area or areas of 144 squares inches (929 square centimeters) or greater.  The Veteran's scars are approximately 7.5 centimeters by 2 centimeters and 10 centimeters by 2 centimeters, which are 15 square centimeters and 20 square centimeters, respectively, which are too small to be evaluated under this Diagnostic Code.  Additionally, the Veteran has not alleged that the scars are unstable or that they limit the movement in his ankle.  Rather, the Veteran has alleged that the scars are painful, which he first reported at the October 2008 VA examination.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the medial residual scar between October 22, 2008, and November 13, 2011, but that the evidence supports that the initial 10 percent rating be continued beginning November 14, 2011.  The Board also finds that a separate, initial 10 percent rating is warranted for the right ankle lateral scar beginning October 22, 2008, to the present time based upon the application of the criteria in effect for evaluating scars prior to October 23, 2008.

The Veteran is currently assigned an initial 10 percent rating from October 22, 2008, to November 13, 2011.  The 10 percent rating is the maximum rating that is warranted for one painful scar.  As stated above, the Veteran's scar is not large enough and is not unstable to warrant a separate rating under a different DC.  Thus, a higher rating is not available for this period of time.

The AOJ assigned a noncompensable rating for the medial scar beginning November 14, 2011, which was the day that the Veteran underwent a second surgery on his right ankle.  While an August 2012 VA examination indicated that the ankle scar was not painful, subsequent VA examinations in September 2013, April 2014, and March 2015 all show clinical findings by the VA examiners that the Veteran's medial scar was painful at those times.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes that the initial 10 percent rating should continue beginning November 14, 2011.  Again, this 10 percent rating is the maximum rating for a painful scar, and therefore a higher rating is not available.  

As noted above, the AOJ has rated both residual scars on the medial and lateral areas of the right ankle as one disability.  Prior to the change in the rating criteria in October 2008, a veteran was entitled to a separate rating for each painful scar.  Thus, the Board finds that the Veteran is entitled to a separate initial 10 percent rating beginning October 22, 2008 for the right lateral scar.  On that date, the Veteran reported having a painful scar on the lateral part of his ankle, and a medical professional reported that the scar was tender to palpation.  Additional VA examination reports in 2013, 2014, and 2015 showed clinical findings by medical professionals that the lateral scar continued to be painful.  The 10 percent rating is the maximum rating that the Veteran can obtain for the painful lateral scar.  The Veteran has not alleged having an unstable scar or other symptoms related to the scar to warrant a separate rating.  Therefore, an initial rating higher than 10 percent is not warranted.  

D. Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is appropriate for each of the Veteran's service-connected disabilities.  The Veteran's right tennis elbow with epicondylitis and right ankle fracture residuals are manifested by signs and symptoms such as pain and lack of range of motion, which impair his ability to use his right elbow and his ability to stand and walk for extended periods, lift items, do household chores, and participate in recreational activities.  

The DCs in the rating schedule corresponding to the Veteran's service-connected right elbow and right ankle provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's musculoskeletal disability picture involving his right elbow and right ankle, which are manifested by impairment in using the right upper extremity and impairment with standing and walking for long periods.  

While the Veteran uses a brace on his right elbow and a brace and a cane for his right ankle, the use of these devices is a consequence of the symptoms of pain, stiffness, aching, weakness, fatigability, and lack of endurance, which are fully contemplated by the general rating formula and 38 C.F.R. §§ 4.40 and 4.45 (2014).  For example, the Veteran uses the elbow brace because of pain in that area.  He uses an ankle brace and a cane for his ankle pain and weakness.  Using a brace and a cane are not symptoms, but, instead, are objects that one uses when experiencing symptoms.  

As to the Veteran's right medial and lateral ankle surgical scars, his symptoms of pain are contemplated by the rating criteria, which specifically address a painful scar.  

For the above reasons, the Board finds that there is nothing exceptional or unusual about the Veteran's right elbow, right ankle, and right ankle scars because the rating criteria reasonably describe his disability level and symptomatology for each disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, referral for assignment of an extraschedular evaluation for any of these disabilities is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is in receipt of service connection for right ankle fracture residuals, right tennis elbow with epicondylitis, and right medial and lateral ankle surgical scars.  As explained above, the Veteran's symptoms involving these disabilities are contemplated by the rating criteria.  Referral for consideration of an extraschedular rating is therefore not warranted on a collective basis.

III.	Neurological Involvement

In multiple remands, the Board had requested that the AOJ adjudicate whether the Veteran's service-connected right tennis elbow with epicondylitis and right ankle fracture residuals had caused neurological manifestations.  As to the right ankle, there had been a notation in a September 2008 VA treatment record that the Veteran had decrease of proprioception on three to five toes of the right foot.  In the March 2015 VA examination report, the examiner stated that while there was some decreased sensation to light touch around the scars, this was a common finding after surgery and did not reflect a separate or additional neurological disability.  This is consistent with the December 2006 VA examination report, wherein the examiner wrote that there was no neurovascular damage to the Veteran's right foot.

As to the right elbow, there was a notation in a May 2008 VA treatment record that revealed that light touch sensation diminished below the right elbow, which the Board thought may have been indicative of neurological involvement.  The Veteran underwent multiple VA examinations after May 2008, and examiners did not report neurological symptoms.  For example, examiners consistently diagnosed right epicondylitis with respect to the disability.  When asked if there were other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the service-connected disability, the examiners would check yes, but then write symptoms such as pain with gripping, as opposed to symptoms that would implicate neurological involvement.  In the August 2012 VA examination report, the examiner was asked to complete the "Hand, Peripheral Neve and/or Muscle Injuries Questionnaire" if there were nerve injuries, and the examiner did not complete the additional questionnaire.  This would indicate that the examiner did not find there was evidence of nerve injuries with respect to this disability.  Additionally, the Veteran has not reported neurological symptoms associated with this service-connected disability, such as numbness, but rather pain with motion and lifting.

In the March 2015 supplemental statement of the case, the AOJ determined that separate ratings were not warranted for neurological involvement for either the right tennis elbow with epicondylitis or the right ankle fracture residuals, and the Board agrees with this determination.


ORDER

An initial rating in excess of 10 percent for right tennis elbow with epicondylitis is denied.

An initial rating in excess of 10 percent prior to October 22, 2008, for right ankle fracture residuals is denied.

An initial rating in excess of 20 percent beginning October 22, 2008, for right ankle fracture residuals is denied.

An initial rating in excess of 10 percent beginning October 22, 2008, to November 13, 2011, for right medial ankle surgery scar is denied.

An initial 10 percent rating, and no higher, for right medial ankle surgery scar is granted beginning November 14, 2011, subject to the laws and regulations governing the payment of monetary benefits.  

An initial separate 10 percent rating beginning October 22, 2008, for right lateral ankle surgery scar is granted, subject to the laws and regulations governing the payment of monetary benefits.  



________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


